DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-15, 17, 18, 21-43, 45, 47-50, 52-55, 59-61, 63, 68, 71-73 and 75 have been cancelled.  Claims 1, 16, 19, 20, 44, 46, 51, 56-58, 62, 64-67, 69, 70, 74 and 76-78 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
Line 2 of Claim 1 should be revised to recite “… which organism expresses…”
Claim 20 should be revised to recite “(iv) on total protein content, at least 0.5% wt tryptophan; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites “comprising (i) and at least one of (ii) to (v) and is therefore confusing since Claim 44, from which Claim 46 is dependent, requires the presence of all components (i) to (v) yet the wording of Claim 46 implies that the composition may be missing one, two or three of components (ii) to (v).
	Claim 64 is indefinite in its recitation of “a diphosphate-fructose-6-phosphate 1-phosphotransferase (EC 2.7.1.90)” because one cannot ascertain if the characteristic “EC 2.7.1.90” is a required limitation of the claim or whether it is merely a possible embodiment within the scope of the claim.  This issue can be overcome by revising the claim to recite “a diphosphate-fructose-6-phosphate 1-phosphotransferase which is a member of EC 2.7.1.90”.
	Claim 65 is indefinite in its recitation of “phosphofructokinase 1 (EC 2.7.1.11)” because one cannot ascertain if the characteristic “EC 2.7.1.11” is a required limitation of the claim or whether it is merely a possible embodiment within the scope of the claim.  This issue can be overcome by revising the claim to recite “phosphofructokinase 1 which is a member of EC 2.7.1.11”.
	Claim 66 is indefinite in its recitation of “acetyl-CoA acetyltransferase gene (EC 2.3.1.9)” because one cannot ascertain if the characteristic “EC 2.3.1.9” is a required limitation of the claim or whether it is merely a possible embodiment within the scope of the claim.  This issue can be overcome by revising the claim to recite “acetyl-CoA acetyltransferase gene which is a member of EC 2.3.1.9”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 46, 57, 58, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Metcalf & Eddy (published 2003).
	Saville et al. describe recombinant microorganisms engineered for enhanced production of a desired amino acid, as well as biomass and compositions comprising the microorganisms for uses such as animal feed (abstract; paragraphs [0014], [0088]).  The desired amino acids can include lysine, tryptophan, methionine and threonine (paragraphs [0025]-[0029]).  A suitable enzyme for enhancing the synthesis of lysine includes aspartate kinase (paragraph [0026]), and a suitable enzyme for enhancing the synthesis of threonine includes homoserine dehydrogenase (paragraph [0029]).  The recombinant host cell can be a C1 metabolizing microorganism (i.e., it can fix CO2) such as syngas metabolizing bacteria such as Clostridium, Eubacterium, Acetogenium, Acetobacterium, Acetoanaerobium, and Butyribacterium, including Butyribacterium methyltrophicum, many of which are also acetogens (paragraph [0053]).  The recombinant microorganisms can be cultured in a fermentation medium comprising a carbon source and a nitrogen source to produce biomass, and the culturing can be performed under anaerobic conditions (paragraphs [0068], [0073], [0174]).  The recombinant microorganisms can be constructed and cultured so as to produce in excess of 6wt% lysine based on total protein content (see, for example, the results in Figure 3).
	While a working embodiment is not described by Saville et al. is not described in which a proteinic biomass contains a Clostridia bacteria and at least 6wt% lysine based on total protein content, such an embodiment would have nevertheless been obvious to one of ordinary skill in the art since Saville et al. describes each of the claimed elements for use in a proteinic biomass.  The production of enhanced amounts of other amino acids such as 3% wt threonine, 1.5% wt methionine and 0.5% wt tryptophan would also have been obvious since Saville et al. teach the enhanced production of threonine, methionine and tryptophan and Saville et al. also demonstrate that the production of as high as 6% wt of a desired amino acid is possible.
Saville et al. do not explicitly describe the protein content of the proteinic biomass or a biomass generation yield of greater than 35 gm of biomass per 100 gm of carbon source consumed.  However, Metcalf & Eddy describe that bacterial cells typical contain about 55% of protein relative to dry cell weight.  Therefore, one would expect that the protein content of the Clostridia cell mass of Saville et al. would be at least 55% of protein relative to dry cell weight.  In addition, Saville et al. also teach the removal of lipid from the bacterial cell mass which would further raise the % of protein content (see, for example, paragraph [0162]).  In addition, Saville et al. teach culturing the recombinant microorganism in a medium containing a carbon source and optimizing conditions for producing the desired amino acid and content of bacterial biomass (paragraphs [0068]-[0079]; [0162], [0167], [0183]) and, therefore, it would have been obvious to one of ordinary skill in the art to have optimized conditions for producing biomass such as a yield of greater than 35 gm of biomass per 100 gm of carbon source produced.
Response to Arguments
On page 7 of the response, Applicant has asserted that the rejection is inappropriate because “Saville et al. disclose microorganisms for the enhanced production of amino acids, as well as related biomass and compositions which are useful as animal feed ingredients (Saville et al.: Abstract) but does not disclose the specific requirement for each of the amino acids lysine, threonine, methionine and tryptophan at the specific minimum concentrations as recited in claim 44 as currently amended.”  The argument is not convincing because Saville et al. teach the production of a proteinic biomass which contains a Clostridia bacteria and at least 6wt% lysine based on total protein content.  The production of enhanced amounts of other amino acids such as 3% wt threonine, 1.5% wt methionine and 0.5% wt tryptophan would also have been obvious since Saville et al. teach the enhanced production of threonine, methionine and tryptophan and Saville et al. also demonstrate that the production of as high as 6% wt of a desired amino acid is possible.
On page 7 of the response, Applicant has further asserted that the rejection is inappropriate because “Saville et al. disclose in para. [0053] that a wide variety of C1-metabolizing microorganisms may be used, but do not teach or suggest that microorganisms of the Clostridia class are a preferred microorganism. Example 1 to Saville et al. discloses use of methanotrophs and methylotrophs, as well as clostridia), while all other examples discloses specific methanotrophs and/or methylotrophs, such that one of ordinary skill in the art, upon reading Saville et al., would not be motivated to preferentially select a Clostridia class microorganism.”  The argument is not convincing because use of a “preferred option” is not a requirement of obviousness.  Saville et al. broadly teach the use of a C1 metabolizing microorganism of which Clostridium is specifically identified and this is regarded as sufficient suggestion to establish a prima facie case of obviousness.
On page 8 of the response, Applicant has asserted that the rejection is inappropriate because “Saville et al. does not disclose the requirement for any specific minimum dry weight protein content in the composition, for a specific minimum weight of lysine. Although Figure 3 to Saville et al., as referred to by the Examiner, does show an excess of 6wt% lysine, this is produced by strains disclosed in Example 6 (see Saville et al.: para. [0012]), which are strains of Methanococcus capsulatus (see Saville et al.: paras. [0208]-[0212] and not Clostridia class microorganisms.”  The argument is not convincing because Saville et al. broadly teach the use of a C1 metabolizing bacteria for producing a desired amino acid.  Example 6 shows that the production of at least 6wt% lysine can be accomplished with a Methanococcus capsulatus C1 metabolizing bacteria and, therefore, one would conclude that it would be reasonable that other C1 metabolizing bacteria, such as a Clostridium, could produce at least 6 wt% lysine. 
On page 8 of the response, Applicant has further asserted that the rejection is inappropriate because “Saville et al. refer to the optional presence of any one of threonine, methionine, or tryptophan as one of many alternatives for amino acids to be included (Saville et al.: para. [0025]) but do not teach or suggest that all three are required as recited in claim 44 as currently amended, and certainly not at the specified minimum concentrations.”  The argument is not convincing because paragraph [0025] of Saville et al. states that “the exogenous nucleic acid may be a nucleic acid that encodes an AB enzymes involved in the biosynthesis of an L-amino acid selected from the group consisting of …”  The use of the language “selected from the group consisting of” means that one or more of the recited possibilities may be included within the scope of the embodiment.

Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020), Hermann et al. (US Publication No. 2003/0190712) and Metcalf & Eddy (published 2003).
Saville et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a protein biomass preparation comprising a Clostridia microorganism expressing an aspartate kinase with reduced inhibition by lysine or a homoserine dehydrogenase with reduced inhibition by threonine.
Takeshita et al. describe the production of a desired substance such as lysine by fermentation by a microorganism (paragraph [0047]).  Lysine production can be increased by transforming the host bacteria with a gene encoding a mutant aspartate kinase which is resistant to inhibition by lysine (paragraph [0121]).
Hermann et al. describe the production of threonine by fermentation by a microorganism (abstract).  Threonine production can be increase by transforming the host bacteria with a gene encoding a feedback resistant homoserine dehydrogenase that is less susceptible to inhibition by L-threonine (paragraphs [0057]-[0062]).
It would have been obvious to one of ordinary skill in the art to have transformed the host microorganism of Saville et al. with a gene encoding an aspartate kinase which is resistant to inhibition by lysine because Takeshita et al. teach that such a genetic modification would be expected to increase the production of lysine by the host microorganism.  It would have been further obvious to have transformed the host microorganism of Saville et al. with a gene encoding a homoserine dehydrogenase that is less susceptible to inhibition by threonine because Hermann et al. teach that such a genetic modification would be expected to increase the production of threonine by the host microorganism.
Response to Arguments
	On page 9 of the response, Applicant has asserted that the rejection is inappropriate because “Takeshita et al. disclose in Tables 1-3 the use of a wide variety of possible bacterial strains and give no indication that bacteria of the Clostridia class are preferred. Takeshita et al. do not disclose the requirement for the specific amino acids and additional components of claim 44 as currently amended, at the specific concentrations. Takeshita et al. thus fail to cure the deficiencies of Saville et al. in view of Metcalf & Eddy.”  The argument is not convincing because: (1) Use of a “preferred option” is not a requirement of obviousness.  Saville et al. broadly teach the use of a C1 metabolizing microorganism of which Clostridium is specifically identified and this is regarded as sufficient suggestion to establish a prima facie case of obviousness; (2) Saville et al. broadly teach the use of a C1 metabolizing bacteria for producing a desired amino acid.  Example 6 shows that the production of at least 6wt% lysine can be accomplished with a Methanococcus capsulatus C1 metabolizing bacteria and, therefore, one would conclude that it would be reasonable that other C1 metabolizing bacteria, such as a Clostridium, could produce at least 6 wt% lysine; and (3) Saville et al. teach the production of a proteinic biomass which contains a Clostridia bacteria and at least 6wt% lysine based on total protein content.  The production of enhanced amounts of other amino acids such as 3% wt threonine, 1.5% wt methionine and 0.5% wt tryptophan would also have been obvious since Saville et al. teach the enhanced production of threonine, methionine and tryptophan and Saville et al. also demonstrate that the production of as high as 6% wt of a desired amino acid is possible.
On page 9 of the response, Applicant has further asserted that the rejection is inappropriate because “With regard to claims 1, 16, 19, and 20, applicant submits that claim 1 as currently amended requires that the organism expresses both a modified aspartate kinase and a modified homoserine dehydrogenase, each of which is characterized by a reduction in specified properties. None of the cited prior art, either alone or in combination, teach or suggest a Clostridia class organism comprising both of the presently claimed modified expression systems.” The argument is not convincing because Hermann et al. describe the limitation of a host bacteria with a gene encoding a feedback resistant homoserine dehydrogenase that is less susceptible to inhibition by L-threonine.

Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 64, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020), Hermann et al. (US Publication No. 2003/0190712), Metcalf & Eddy (published 2003), and Schwender (WO 2016/007490 – see the IDS filed 25 February 2020).
Saville et al., Takeshita et al., Hermann et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a host microorganism which expresses diphosphate-fructose-6-phosphate 1-phosphotransferase.
Schwender et al. describe methods for increasing the oil content of cells (abstract).  The expression of diphosphate-fructose-6-phosphate 1-phosphotransferase was found to positively correlate with lipid accumulation (paragraphs [12] and [104]).
It would have been obvious to one of ordinary skill in the art to have expressed a gene encoding diphosphate-fructose-6-phosphate 1-phosphotransferase in the host cell of Saville et al. because Schwender et al. teach that the advantage of increased lipid accumulation in the host cell would be expected. 
Response to Arguments
On page 10 of the response, Applicant has asserted that the rejection is inappropriate because “Applicant respectfully submits that expression of diphosphate-fructose-6-phosphate 1-phosphotransferase is not relevant with regard to independent claims 1 or 44. Rather, expression of this enzyme is recited in claim 64, which is indirectly dependent from claim 44 and includes all the limitations contained therein. Inventiveness of independent claim 44 and claims dependent therefrom in view of Saville et al., Takeshita et al., and Metcalf & Eddy has been discussed above. Schwender fails to cure the deficiencies of the previously cited publications. Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 67, 69, 70 74 and 76 are therefore inventive over Saville et al. in view of Takeshita et al., Metcalf & Eddy and Schwender.”  The arguments are not convincing for the reasons set forth above.

	Claims 1, 16, 19, 20, 44, 46, 51, 56-58, 67, 69, 70, 74, and 76-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020), Hermann et al. (US Publication No. 2003/0190712), Metcalf & Eddy (published 2003), and Peng et al. (PLoS One, 20 September 2016, Vol. 11, e0162861, pp. 1-14 – see the IDS filed 25 February 2020).
	Saville et al., Takeshita et al., Hermann et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a host bacteria which expresses the genes pfaE and pfaABCD.
	Peng et al. describe the production of docosahexaenoic acid (DHA) in a recombinant bacteria (abstract).  Expression of pfaE  and pfaABCD in recombinant bacteria resulted in the production of high amounts of DHA (abstract; Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art to have expressed pfaE and pfaABCD genes in the host cell of Saville et al. because Peng et al. teach that the advantage of increased DHA accumulation in the host cell would be expected.
Response to Arguments
	On pages 10-11 of the response, Applicant has asserted that the rejection is inappropriate because “Applicant respectfully submits that claim 44 as currently amended requires the presence of each one of components (i) to (v). Inventiveness of independent claim 44 and claims dependent therefrom in view of Saville et al. has been discussed above. Peng et al. does not disclose the presence of each one of the components of the currently claimed composition, other than DHA, and therefore fails to cure the deficiencies of Saville et al. Claim 44, as well as claims 56-58, 67, 69, 70 and 74 dependent therefrom, are therefore inventive over Saville et al. in view of Peng et al.”  The arguments are not convincing for the reasons set forth above.

	Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 62, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020), Hermann et al. (US Publication No. 2003/0190712), Metcalf & Eddy (published 2003), and Mizrahi et al. (US Publication No. 2016/0326485 – see the IDS filed 25 February 2020).
	Saville et al., Takeshita et al., Hermann et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a proteinic biomass comprising a digestibility-enhancing enzyme such as a protease.
	Mizrahi et al. describe bacteria for processing lignocellulose (abstract).  Integration of genes encoding cellulase into bacteria is reported to increase efficiency of alfalfa silage fermentation (paragraph [0179]).
	It would have been obvious to one of ordinary skill in the art to have included a protease in the proteinic biomass of Saville et al. because Mizrahi et al. teach that the advantage of an improved animal feed such as increased efficiency of alfalfa silage fermentation would be expected.
Response to Arguments
	On page 11 of the response, Applicant has asserted that the rejection is inappropriate because “Applicant respectfully submits that claim 44 as currently amended requires the presence of each one of components (i) to (v). Inventiveness of independent claim 44 and claims dependent therefrom in view of Saville et al. has been discussed above. Mizrahi et al. does not disclose the presence of any of the components of the composition of claim 44 as currently amended and therefore fails to cure the deficiencies of Saville et al. Claim 44, as well as claims 57, 58, 62, 67, 69, 70 and 74 dependent therefrom, are therefore inventive over Saville et al. in view of Mizrahi et al.”  The arguments are not convincing for the reasons set forth above.

	Claims 1, 16, 19, 20, 44, 46, 51, 57, 58, 65, 67, 69, 70, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saville et al. (US Publication No. 2015/0197779 -- see the IDS filed 25 February 2020) in view of Takeshita et al. (US Publication No. 2011/0003347 – see the IDS filed 25 February 2020), Hermann et al. (US Publication No. 2003/0190712), Metcalf & Eddy (published 2003), and Bestel-Corre et al. (US Publication No. 2007/0087403).
Saville et al., Takeshita et al., Hermann et al. and Metcalf & Eddy have been discussed above.  Those references do not describe a host bacteria in which phosphofructokinase 1 has been deleted.
	Bestel-Corre et al. teach the advantage of limiting NADPH-oxidizing activities in microorganisms which produce molecules resulting from NADPH-consuming pathways (abstract).  Appropriate microorganisms include Clostridium sp. which produce amino acids such as lysine (paragraphs [0011], [0015], [0057]; Claims 10 and 13).  The desired result of limiting NADPH-oxidizing activity can be achieved by deletion of one or more genes encoding phosphofructokinase such as pfkA or PFK1 (paragraphs [0041], [0049]; Claim 4).
	It would have been obvious to one of ordinary skill in the art to have deleted a gene encoding phosphofructokinase 1 from the host cell of Saville et al. because Bestel-Corre et al. teach that the advantage of improved production of lysine by the host cell would be expected.
Response to Arguments
	On pages 11-12 of the response, Applicant has asserted that the rejection is inappropriate because “Applicant respectfully submits that deletion of a gene expressing phosphofructokinase 1 is not relevant with regard to independent claims 1 or 44. Rather, deletion of this gene is recited in claim 65, which is indirectly dependent from claim 44 and includes all the limitations contained therein.  Inventiveness of independent claim 44 and claims dependent therefrom in view of Saville et al., has been discussed above. Bestel-Corre et al. fails to cure the deficiencies of Saville et al. Claim 44, as well as claims 57, 58, 67, 69, 70 and 74 dependent therefrom, is therefore inventive over Saville et al. in view of Bestel-Corre et al.”  The arguments are not convincing for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652